DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      This is in response to amendment filed on 12/30/2021 in which claims 1-20 are pending. The applicant’s amendments to the independent claims have fully considered therefore this case is in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: in claim 17, line 1 before wherein “1” has been replaced with --11--.
in claim 18, line 1 before wherein “1” has been replaced with --11--.
in claim 19, line 1 before wherein “1” has been replaced with --11--.
in claim 20, line 1 before wherein “1” has been replaced with --11--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Aziz (20130039407) teaches a variety of down-sampling to ease timing constraints for closing timing on the second set of one or more data symbols that is used for generating the feedback filter output in the particular clock cycle
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  ((US-20170185387-A1).did. OR ((US-7697603-B1 OR US-7613991-B1).did. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633